******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
MANIVANNAN SOLAIRAJ ET AL. v. MANNARINO
            BUILDERS, INC.
              (AC 37988)
       DiPentima, C. J., and Beach and Pellegrino, Js.*
     Argued May 19—officially released September 6, 2016

 (Appeal from Superior Court, judicial district of
               Hartford, Peck, J.)
Doris B. D’Ambrosio, for the appellants (plaintiffs).
James H. Howard, for the appellee (defendant).
                          Opinion

  DiPENTIMA, C. J. The plaintiffs, Manivannan Solairaj
and Malini Manivannan, appeal from the judgment ren-
dered after a trial to the court in favor of the defendant,
Mannarino Builders, Inc. On appeal, the plaintiffs claim
that the court’s findings underlying its conclusions that
(1) the plaintiffs breached the purchase agreement and
(2) the defendant did not breach the agreement were
clearly erroneous. We disagree and, accordingly, affirm
the judgment of the trial court.
   The following facts, as found by the trial court in its
memorandum of decision, and procedural history, are
relevant to our determination of this appeal. On Novem-
ber 20, 2010, the parties entered into a purchase
agreement for the construction of a new house located
in the town of South Windsor (town). Pursuant to the
purchase agreement, the defendant agreed to construct
and sell the house to the plaintiffs, and the plaintiffs
agreed to purchase the house. The purchase price of
the house was $594,000 to be paid in the following
increments: $2500 at the time of signing the purchase
agreement, $56,800 additional deposit at the time of
signing the final house plan, and $534,700 at closing.1
The purchase agreement provided for a closing date on
or about March 6, 2011. During the construction, the
plaintiffs notified the defendant of their concerns
regarding the quality of the flooring and the water in the
basement. A dispute as to the quality of the construction
ensued and the parties’ relationship deteriorated.
   On March 30, 2011, the plaintiffs filed a notice of lis
pendens on the town land records and, shortly there-
after, commenced this action. The defendant filed an
application to discharge the lis pendens, and a hearing
was held on June 7, 2011. At the hearing on the lis
pendens, the court, Aurigemma, J., determined that
the plaintiffs were not ‘‘ready, willing and able to pur-
chase the property as required in order to maintain an
action for specific performance.’’ Therefore, the court
discharged the lis pendens. Shortly thereafter, the
defendant sold the house to a third party.
   The plaintiffs’ original complaint alleged the follow-
ing causes of action: specific performance, breach of
the purchase agreement, a violation of the Connecticut
Unfair Trade Practices Act (CUTPA) General Statutes
§ 42-110b et seq., intentional infliction of emotional dis-
tress and negligent infliction of emotional distress.
Thereafter, the defendant filed an answer, special
defense and counterclaim alleging tortious interference
‘‘with prospective economic gain.’’ The plaintiffs
amended their complaint to delete the count alleging
specific performance. The trial was held in October,
2013; a hearing on the posttrial briefs was held on
December 8, 2014, at which time the plaintiffs withdrew
their emotional distress claims.
   In its April 7, 2015 memorandum of decision, the
court, Peck, J., made the following findings. In January,
2011, the plaintiffs notified the defendant of their con-
cerns regarding the water in the basement and the vibra-
tion of the floor in the family room. On January 31,
2011, Robert Mannarino, the president of the defendant,
sent an e-mail responding to the plaintiffs’ concerns.
Mannarino assured the plaintiffs that he had identified
the issue concerning the water in the basement, which
was leaking in from the water collected in the front
stoop, and he would address it. Mannarino further
stated that he did not find any issue with the flooring,
but it could be inspected at the next site visit.
   On February 4, 2011, the site visit took place and
soon after, on February 10, 2011, the plaintiffs e-mailed
the defendant further expressing their concerns regard-
ing the quality of the flooring and the water leaks in
the basement. In the plaintiffs’ e-mail, they demanded
that the defendant meet a list of conditions including
(1) a detailed explanation of the cause of the floor
vibrations and a resolution through engineering means,
(2) waterproofing of the basement to be done from the
exterior of the house, (3) a certificate of inspection on
the waterproofing of the basement walls, (4) a certifi-
cate from the engineering team as to the waterproofing
done from the exterior, and (5) an additional ten year
warranty on the structure of the house at no additional
cost and warranting that the defendant will remedy any
issues within one month. The plaintiffs further stated,
in their e-mail, that they were not willing to close on
the house until all their conditions were met and that
they would terminate the purchase agreement and seek
the return of their deposit if the defendant did not agree
to satisfy their conditions.
  In an e-mail sent on February 14, 2011, Mannarino
responded to each one of the plaintiffs’ demands. In
response to the plaintiffs’ first demand, Mannarino
stated that he had consulted with the defendant’s struc-
tural engineer and confirmed that the floor joist system
exceeded all of the requirements of the South Windsor
Building Code. As to the plaintiffs’ second demand,
Mannarino explained that the defendant had installed
the waterproofing product on the exterior walls. As to
the plaintiffs’ third demand, Mannarino explained that
the waterproofing had passed inspection as required
by the South Windsor Building Department and that
he would not hire an outside source to verify their
inspection. As to the plaintiffs’ fourth demand, Man-
narino explained that the defendant’s structural engi-
neer had confirmed that the basement walls were ‘‘wet
due to the pouring of the basement floor [during the
winter and] the wet propane heat . . . .’’ In responding
to the plaintiffs’ fifth demand, that is, their request for
an additional warranty, Mannarino explained that the
waterproofing product came with ‘‘a ten year warranty
and all other state warranties will apply.’’ Mannarino
suggested that the plaintiffs hire a structural engineer
and/or legal counsel to verify these findings, as the
defendant could not meet their demands, but could
‘‘provide documentation that verifies the basement and
floor system [were] built correctly.’’
   On February 17, 2011, Attorney Doris B. D’Ambrosio,
the plaintiffs’ counsel, wrote to Attorney Gerald W.
Brady, the defendant’s counsel, explaining that the
plaintiffs would not be closing on March 7, 2011,
because the plaintiffs needed additional time to retain
an expert to verify the statements made by Mannarino.2
D’Ambrosio’s e-mail further stated that the plaintiffs
would not be closing on the house until ‘‘they are satis-
fied that those conditions have been satisfactorily rec-
tified.’’
   On March 3, 2011, Brady replied to the plaintiffs’
counsel and stated that the plaintiffs were in breach of
the purchase agreement, and that unless the plaintiffs
made final selections to the house prior to closing, the
defendant would place the house on the market. The
final selections the plaintiffs were requested to make in
preparation of closing included selecting (1) the kitchen
countertops, (2) the bathroom countertop, (3) the light
fixtures, (4) the fireplace design finish, (5) the bathroom
vanity, (6) the closet shelving and (7) the brick walk-
way selections.
  On April 13, 2011, Attorney James H. Howard, the
defendant’s new counsel, sent a letter that provided the
plaintiffs the option to buy the house if they made ‘‘the
necessary selections by the close of business Friday
(April 15th)’’ and the closing date would be ‘‘on or
before May 6.’’ The plaintiffs neither responded to How-
ard’s letter nor did they make the necessary finishing
selections requested by the defendant.
   Nearly two months later, on June 9, 2011, Howard
and D’Ambrosio began a course of communications
with the plaintiffs’ offering to buy the house ‘‘as is.’’
Howard responded by requesting that the plaintiffs
make a ‘‘very specific proposal’’ setting forth the closing
date, purchase price and conditions. On June 15, 2011,
D’Ambrosio e-mailed Howard not with a ‘‘very specific
proposal’’ of the plaintiffs offer, but rather, stating in
general terms that ‘‘[i]t is urgent we complete this mat-
ter as soon as possible . . . my clients are interested
in enforcing the contract.’’ In response, Howard, for a
second time, requested a ‘‘very specific proposal’’ of
the closing date, purchase price and the conditions of
the plaintiffs’ offer. The plaintiffs failed to respond to
this second request.
  On June 28, 2011, however, D’Ambrosio corres-
ponded with Howard asking him why she had not heard
anything regarding the sale of the house. On July 1, 2011,
Howard responded stating that because the plaintiffs
‘‘were not ready willing and able to buy the house, the
defendant has decided to sell the house to another
buyer.’’
   Based on the preceding findings of fact, the court
concluded that ‘‘the plaintiffs failed to demonstrate by
a preponderance of the evidence that they performed
the contract or that the defendant breached the con-
tract.’’ Accordingly, the court found that the additional
conditions the plaintiffs demanded in February and
March, 2011, ‘‘went well beyond the requirements of the
contract.’’ Therefore, by the time the plaintiffs offered to
purchase the house ‘‘as is,’’ in June, 2011, the court
determined that they had breached the purchase
agreement and the defendant had no obligation to
accept the offer.
   The court further determined that because ‘‘the plain-
tiffs have failed to prove a breach of contract, their
CUTPA claim set forth in count two necessarily also
fail[ed] . . . [and] that there [was] utterly no eviden-
tiary basis for a CUTPA claim.’’ As for the counterclaim,
the court found that the defendant failed to prove its
claim of tortious interference ‘‘with prospective eco-
nomic gain’’ by the preponderance of the evidence.3
This appeal followed. Additional facts will be set forth
as necessary.
   On appeal, the plaintiffs claim that the court’s factual
findings underlying its conclusions that (1) the plaintiffs
had breached the purchase agreement and (2) the defen-
dant had not breached were clearly erroneous. Thus,
they argue, the court’s conclusions were improper.
We disagree.
   At the outset, we set forth the relevant standard of
review that guides our analysis. A finding of breach of
contract is subject to the clearly erroneous standard
of review. Western Dermatology Consultants, P.C. v.
VitalWorks, Inc., 146 Conn. App. 169, 180, 78 A.3d 167
(2013), rev’d in part on other grounds, 322 Conn. 541,
   A.3d (2016). ‘‘A finding of fact is clearly erroneous
when there is no evidence in the record to support it
. . . or when although there is evidence to support it,
the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been
committed.’’ (Internal quotation marks omitted.) Id.
‘‘The resolution of conflicting factual claims falls within
the province of the trial court. . . . The trial court’s
findings are binding upon this court unless they are
clearly erroneous in light of the evidence and the plead-
ings in the record as a whole. . . . We cannot retry the
facts or pass on the credibility of the witness.’’ (Internal
quotation marks omitted.) Carroll v. Perugini, 83 Conn.
App. 336, 339, 848 A.2d 1262 (2004). Moreover, when
the factual basis of the trial court is challenged, this
court reviews the record to determine ‘‘whether the
facts set out in the memorandum of decision are sup-
ported by the evidence . . . in the whole record
. . . .’’ (Internal quotation marks omitted.) Coppola
Construction Co. v. Hoffman Enterprises Ltd. Partner-
ship, 157 Conn. App. 139, 181, 117 A.3d 876, certs.
denied, 318 Conn. 902, 123 A.3d 882 (2015).
   We now set forth the applicable law for breach of
contract. ‘‘The elements of a breach of contract action
are the formation of an agreement, performance by one
party, breach of the agreement by the other party and
damages.’’ (Internal quotation marks omitted.) Treglia
v. Santa Fuel, Inc., 148 Conn. App. 39, 45, 83 A.3d
1222 (2014). In our case law, ‘‘even a mere statement
indicating unwillingness to perform a contractual duty
owed to another may constitute a total breach of con-
tract.’’ Carroll v. Perugini, supra, 83 Conn. App. 341.
Once a party repudiates a contract, the nonbreaching
party is excused from its obligations under the contract.
Coppola Construction Co. v. Hoffman Enterprises Ltd.
Partnership, supra, 157 Conn. App. 161.
   We are guided further by a case both factually and
legally analogous to the present case. As in the present
case, the plaintiff and defendant in Carroll v. Perugini,
supra, 83 Conn. App. 338, entered into an agreement
for the construction of a house. In Carroll, however,
the contract stated that the defendant was not responsi-
ble for any delays that were beyond his control. During
the course of the construction process, due to an archi-
tect’s design errors in the placement of the water heater,
heating, ventilation and air conditioning units, the certif-
icate of occupancy was denied and ‘‘[a]s a result, major
revisions were necessary before the certificate of occu-
pancy could be issued.’’ Id., 339. The plaintiff refused
to pay the defendant for the necessary ‘‘corrective work
caused by the architect’s errors,’’ which led to a dispute
between the parties concerning who breached the con-
tract. Id., 340. The trial court found that ‘‘the plaintiff
breached the contract by failing and refusing to pay the
defendant for work necessary to revise and complete
the project as a result of the architect’s errors.’’ Id.,
339. On appeal, this court concluded that there was
evidence to support the trial court’s finding ‘‘that the
plaintiff was in breach due to his refusal to pay the
defendant to complete the job’’ and that the defendant
was not in breach. Id., 341. Therefore this court held
that the trial court’s factual findings were not clearly
erroneous. Id.
   With the foregoing principles in mind, we turn to the
specific claims on appeal in the present case. Prelimi-
narily, the plaintiffs contend that it was not clear why
the court found them in breach of the purchase
agreement. The plaintiffs surmise that ‘‘[i]t can be
assumed that Judge Peck has found them in breach of
contract because they did not purchase the premises.’’
The court’s decision, however, sets forth the bases for
its finding the plaintiffs in breach of the purchase
agreement including its finding that the plaintiffs
demanded conditions prior to closing that went beyond
the scope of the purchase agreement. Thus, we disagree
that the reasons for the court’s conclusion that the
plaintiffs breached the purchase agreement are not
clear. Further, we find support in the record for the
court’s factual findings and therefore are not persuaded
that they are clearly erroneous.
                            I
  The plaintiffs first claim that the court improperly
concluded that they had breached the purchase
agreement. Specifically, the plaintiffs make several
challenges to the court’s factual findings (1) as to
whether the plaintiffs breached the purchase agreement
and (2) that the plaintiffs told the defendant that they
would not be purchasing the house.
   The following additional facts are necessary for our
determination that the court properly found that the
plaintiffs breached the purchase agreement. On Febru-
ary 10, 2010, the plaintiffs sent an e-mail to the defen-
dant demanding it meet their specific conditions.4 In
its memorandum of decision, the court noted that ‘‘[i]n
their February 20,5 2011 e-mail to Mannarino, in no
uncertain terms, the plaintiffs said: ‘[w]e will not be
closing on the house until all of these conditions are
met, if you were not going to be able to meet these
conditions, we will terminate the contract and look
for an immediate return of our deposits and any other
payments that we have put into the house . . . .’ ’’ The
court found that ‘‘those conditions went well beyond
the requirements of the contract . . . .’’ The basis of
the court’s determination focused on the evidence of the
plaintiffs’ conduct presented at trial, including various
e-mails, testimony and the requirements under the pur-
chase agreement.
  Pursuant to the purchase agreement, the defendant
was obligated to ‘‘construct a single family residence
in . . . good and workmanlike manner and in accor-
dance with state and local codes and regulations’’ and
the plaintiffs agreed to purchase the house at the agreed
upon purchase price. The purchase agreement
expressly stated that ‘‘[the defendant] makes no war-
ranties under this [a]greement, except those required
by law.’’ The warranties required by law are set forth
in the General Statutes §§ 47-117 and 47-118.6
  After a thorough review of the record, we conclude
that the evidence at trial supports the court’s finding
that the plaintiffs’ demands in February and March,
2011, went beyond the scope of the purchase
agreement. First, the additional ten year structural war-
ranty demanded by the plaintiffs was not included in
the purchase agreement. Next, as the defendant
explained in its February 14, 2011 responsive e-mail,
the waterproofing product came with a ten year war-
ranty, the foundations, i.e., the waterproofing, had
passed inspection and that a certificate from the engi-
neering team was beyond the terms of the purchase
agreement. Mannarino further told the plaintiffs’ struc-
tural engineer that he would ‘‘double up every other
floor joist’’ to make the floor stiffer, even though he
did not believe there to be a building code violation
with the floor.
   Accordingly, based on the evidence and testimony
presented at trial, the plaintiffs were protected by the
waterproofing product’s ten year warranty and entitled
to the express and implied warranties pursuant to §§ 47-
117 and 47-118. In addition, as the plaintiffs indicated
in their February 10, 2011 e-mail ‘‘[w]e will not be clos-
ing on the house until all of these conditions are met,
if you were not going to be able to meet these condi-
tions, we will terminate the contract . . . .’’ This
demand for conditions that went beyond the scope of
the purchase agreement constituted the breach at issue
here.7 For those reasons, the record supports the court’s
finding that the plaintiffs breached the purchase
agreement by demanding that the defendant satisfy con-
ditions that went beyond the scope of the purchase
agreement.
  Next we address the plaintiffs’ challenge to the
court’s finding that they told the defendant that they
would not purchase the house. We are not persuaded
by the plaintiffs’ contention. We conclude that there
was evidence to support the court’s finding. The Febru-
ary 10, 2011 e-mail, sent by the plaintiffs to Mannarino,
the plaintiffs explicitly stated that they would ‘‘not be
closing on the house until all of these conditions are
met, if you were not going to be able to meet these
conditions, we will terminate the contract . . . .’’ In
addition, D’Ambrosio’s February 17, 2011 e-mail stated
that the plaintiffs would not be closing on the house
until ‘‘they are satisfied that those conditions have been
satisfactorily rectified.’’ The conditions demanded in
February and March, 2011, however, were not required
under the purchase agreement. Thus, the defendant was
not required to meet the plaintiffs’ additional demands
that went beyond the scope of the purchase agreement.
  Both of the plaintiffs’ e-mails established that they
would not close on the house unless the defendant
had satisfied their conditions. The record supports the
court’s finding that the plaintiffs stated that they would
not purchase the house, therefore this finding was not
clearly erroneous.8
                             II
  The plaintiffs next claim that the court improperly
found that the defendant did not breach the purchase
agreement. Specifically, the plaintiffs challenge the
court’s factual findings (1) that the plaintiffs’ structural
engineer admitted that the documents he requested
were not necessary for residential construction, and
(2) that it was ‘‘unconvinced of the sincerity of’’ the
plaintiffs’ argument that the defendant had failed to tell
them the water leak in the basement had been repaired.
We disagree.
   The following additional facts are necessary for our
determination that the court properly found that the
defendant did not breach the purchase agreement. In
January, 2011, the plaintiffs communicated to the defen-
dant their concerns regarding the quality of the floors
and the basement. In response to an e-mail sent by the
plaintiffs on February 10, 2011, Mannarino replied and
explained that the defendant identified the issue regard-
ing the water leak in the basement and stated how the
issue would be rectified. Mannarino’s e-mail further
responded to the plaintiffs’ additional concerns regard-
ing the waterproofing, floors and warranties that came
with the waterproofing product and identified the war-
ranties provided by state and local laws.
   At trial, however, Solairaj testified that he did not
accept Mannarino’s assurance that there was not a
water issue in the basement.9 As suggested by Man-
narino, the plaintiffs decided to hire Robert J. Gambino,
a structural engineer, to verify the defendant’s reason
as to why there was water in the basement and the
quality of the floors. Gambino identified twenty-four
items he believed needed further inspections in the
house. Moreover, the plaintiffs further alleged that the
defendant did not communicate with the plaintiffs that
the repair to the leak in the basement was remedied.
Therefore, the plaintiffs contend that the evidence at
trial showed that the defendant was in breach of the
purchase agreement for not initially providing them a
house without a leak in the basement.
   We now address the plaintiffs’ challenge to the court’s
finding that Gambino ‘‘admitted and testified that the
documents he was requesting from the [d]efendant
were not necessary for residential construction and not
required by town or state building codes.’’ Specifically,
the plaintiffs contend that the evidence at trial showed
that Gambino testified that if the house had been built
correctly, ‘‘then there is no reason [as to] why the
[defendant] would not have access to such documents.’’
After reviewing the record, we find support for the
court’s finding, and therefore, we are not persuaded by
the plaintiffs’ challenge.
   As the record reveals, Gambino identified twenty-
four items that he believed needed further inspection
in the plaintiffs’ house.10 Gambino testified at trial that
the list he provided to the plaintiffs in March, 2011,
was based on his review of the purchase agreement,
contract drawings and specifications. Gambino further
testified that once the plaintiffs had provided Man-
narino a copy of his letter, Mannarino called him
expressing concern for the requested information
because of the time, effort, and the costs associated
with putting it all together, and inquiring as to why
Gambino needed all this information.
   During the cross-examination, however, Gambino
conceded that approximately one-half of the items were
not required for residential construction and the other
items were only required at the discretion of the town
building official.11 Although Gambino explained that all
the information he requested should have been readily
available if the structure was designed correctly, he
acknowledged that all inspections on the house had
passed the requirements of the town in March, 2011,
when he was conducting his review. Gambino further
agreed that ‘‘despite all this information that [he]
claim[ed was] required and was never done, a certificate
of occupancy was issued on the property.’’ Considering
that Gambino explicitly stated that various information
he requested was not required for residential construc-
tion and that the other items were discretionary, we find
support for the court’s finding. Therefore, the record
reveals that the court’s finding that ‘‘Gambino’s exten-
sive list of items that he would need to comply with his
engagement with the plaintiffs included items, which by
his own admission, are not necessary for residential
construction,’’ was supported by Gambino’s testimony
and thus not clearly erroneous.
  Finally, we address the plaintiffs’ challenge to the
court’s factual finding that the water leak in the base-
ment was repaired by the defendant. Specifically, the
plaintiffs contend that the evidence at trial showed ‘‘that
the [d]efendant never told them that the water problem
had been repaired . . . .’’ The court’s memorandum of
decision, however, states that it’s ‘‘unconvinced of the
[argument’s] sincerity . . . .’’
  The basis of the court’s finding was that Mannarino’s
e-mail on February 14, 2011, explicitly stated how the
water leak in the basement would be addressed. Man-
narino explained that the water leak was emerging from
the front stoop and that the leak would be rectified by
removing the water that collected in the stoop and
sealing the holes with an injection grout that would
prevent moisture from entering the basement. Man-
narino further explained that the waterproofing product
they were using on the house came with a ten year
warranty.
   The court also heard testimony, relating to the base-
ment leak, from Mannarino and the chief building offi-
cial for the town. In reviewing the testimony presented
at trial, we are mindful that this court is limited in its
review because ‘‘[w]e cannot retry the facts or pass on
the credibility of the witness.’’ (Internal quotation
marks omitted.) Carroll v. Perugini, supra, 83 Conn.
App. 339. As our case law has recognized, the ‘‘resolu-
tion of conflicting factual claims falls within the prov-
ince of the trial court.’’ (Internal quotation marks
omitted.) Id.
   At trial, Mannarino’s testimony explained the process
of how the defendant removed the water from the front
stoop, which he also stated in his e-mail to the plaintiffs
on February 14, 2011. Mannarino testified that ‘‘[w]e
got the water out of the stoop which eventually would
have a concrete cap on it and would not leak. I explained
that to the customer . . . . I mentioned the product in
one of the e-mails . . . and that stopped the leak
instantly . . . .’’ Also, Mannarino testified that he
‘‘could not just immediately stop the leak. I wanted to
make sure that all the water was out of the stoop . . .
and there was no harm in the water leaking into [the]
basement cause it wasn’t a finished product yet.’’ Fur-
thermore, Mannarino testified that the waterproofing
product was used on the exterior of the house and it
came with a ten year warranty that the plaintiffs would
receive at closing.
  In addition, the testimony from Christopher Dougan,
the chief building official for the town, established that
the certificate of occupancy was issued on May 12, 2011.
Dougan also testified that other inspections throughout
the construction process of the house passed the
requirements set by the town, including the waterproof-
ing system and the underground drainage system.12
   The evidence established that throughout the con-
struction process of the house the defendant had satis-
fied the South Windsor Building Code for residential
construction at the time the plaintiffs breached the pur-
chase agreement. Because there is evidence to support
the court’s conclusion that the defendant did not breach
the purchase agreement and because only that court
resolves conflicting factual claims, we conclude that
the court’s findings of facts were not clearly erroneous.
See Carroll v. Perugini, supra, 83 Conn. App. 339.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * This appeal originally was argued before a panel of this court consisting
of Chief Judge DiPentima and Judges Prescott and Pellegrino. Thereafter,
Judge Prescott recused himself and did not participate in the consideration
of the case. Judge Beach was added to the panel and has read the record
and briefs, and listened to a recording of the oral argument prior to participat-
ing in this decision.
   1
     At the time of dispute, the plaintiffs had paid the initial $2500 deposit
at signing and the $56,800 additional deposit at the time of signing the final
house plan. Therefore, the total deposit paid by the plaintiffs was $59,300.
   2
     As the court’s memorandum of decision highlights, March 7, 2011 was
one day after the expected closing date stated in the purchase agreement.
   3
     The defendant did not file a cross appeal challenging the court’s finding
on its tortious interference counterclaim.
   4
     The conditions that the plaintiffs demanded from the defendant included
(1) a detailed explanation on the cause of the floor vibrations and a resolution
through engineering means, (2) waterproofing of the basement from the
exterior of the house, (3) requiring the defendant to provide a certificate
of inspection on the waterproofing of the basement walls, (4) a certificate
from the engineering team certifying the waterproofing done from the exte-
rior, and (5) an additional ten year warranty on the structure of the house
at no additional cost and warranting that the defendant would remedy any
issues within one month.
   5
     We assume that the court’s reference to the February 20, 2011 e-mail
was a scrivener’s error and that the court was referencing the plaintiffs’
e-mail dated February 10, 2011.
   6
     General Statutes §§ 47-117 and 47-118, provided both express and implied
warranties for newly constructed residential houses that terminate one year
after delivery of the deed or taking possession.
   7
     Similarly, on February 17, 2011, D’Ambrosio sent an e-mail to Brady
further stating that the plaintiffs would not be closing on the house until
‘‘they are satisfied that those conditions have been satisfactorily rectified.’’
   8
     The plaintiffs challenge other findings of facts as to events that occurred
after the breach of the purchase agreement; we do not address them.
   9
     Mannarino stated these reasons in his February 14, 2011 e-mail, which
was in response to the conditions the plaintiffs demanded in their February
10, 2011 e-mail.
   10
      Some of the items identified in Gambino’s twenty-four itemed informa-
tional request included further information regarding the ‘‘Design Wind
Speed . . . Design Wind Exposure Category . . . Design Wind Uplift Load
. . . Design Roof Dead Load . . . Design Roof Live Load . . . Design Attic
Dead Load . . . Design Attic Live Load . . . Design Floor Dead Loads . . .
Design Floor Live Loads . . . Load-Bearing Dimensional Lumber Certificate
of Inspection Issued by Lumber Grading or Inspection Agency . . . As-Built
Drawing Defining Structure’s Design ‘Load-Path’ Thru the Structure . . .
As-Build Drawing & Details Defining Structure’s ‘Force-Resistant’ System
. . . Wall Bracing Location & As-Built Details All Braced Wall Locations
From The Foundation Up To The Roof . . . Floor Hazards Classification
Zone . . . Soil Characteristics . . . Design Soil Bearing Capacity . . .
Footing & Foundation Wall Concrete Designs . . . Copy of Concrete Deliv-
ery Tickets Showing Conformance with Concrete Designs . . . Footing &
Foundation Reinforcement Drawings . . . As-Built Foundation Drain Lay-
out Plan & Details . . . As-Built Foundation Waterproofing System Design &
Details . . . .’’
   11
      As to items one through thirteen, Gambino testified on cross-examina-
tion that ‘‘it’s up to the town building official to decide whether he wants
this information provided or not . . . .’’ As to item fifteen, Gambino stated
that it ‘‘refers to flood hazard clarification zone.’’ Pertaining to item eighteen,
Gambino testified that it was ‘‘somewhat subjective . . . .’’ As to item nine-
teen, Gambino testified that it referred to the concrete delivery tickets which
he conceded were not necessary, but ‘‘Mannarino said he [could] easily
provide [them] . . . .’’ Gambino further testified that item ‘‘[t]wenty, again
[was] subjective. [That] [t]wenty-one, [twenty-two, and twenty-three] . . .
refer[ed] to as-built, which would be after the construction and therefore
do not pertain . . . prior to construction.’’
   12
      The inspection of the foundations passed on December 2, 2010, and the
inspection of the framing passed on February 16, 2011. Importantly, in the
comments section of the framing inspection sheet, the inspector verified
that he rechecked the family room framing for a bounce, which passed.
Also, in Dougan’s testimony he stated that all elements of the waterproofing
system and underground drainage system passed the requirements for the
town’s inspection on the foundation on December 2, 2010.